
	

114 HR 4449 IH: To direct the Secretary of Transportation to establish a remote air traffic control tower pilot program.
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4449
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Mr. Katko (for himself and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to establish a remote air traffic control tower pilot
			 program.
	
	
		1.Remote air traffic control tower pilot program
 (a)In generalNot later than 6 months after the completion of a safety risk management panel conducted by the Federal Aviation Administration for the Leesburg, Virginia project, the Secretary of Transportation shall establish a pilot program under which the Secretary shall install and operate not more than 6 remote air traffic control towers to assess the benefits of the technology of such towers.
 (b)Requirement for operationBefore air traffic is actively controlled by a remote air traffic control tower at a participating airport, the Secretary shall complete a safety risk management process for the individual airport.
 (c)ApplicationAn operator of an eligible airport may submit to the Secretary an application to participate in the pilot program under this section before such date and containing such information as the Secretary may require.
			(d)Selection criteria
 (1)Selection of airportsFrom among applications submitted under subsection (c), the Secretary may select for participation in the pilot program—
 (A)1 nonhub primary airport; (B)2 reliever airports without existing air traffic control towers;
 (C)1 primary airport for the purpose of augmenting the capabilities of an existing air traffic control tower; and
 (D)2 airports classified as local or basic in the national plan of integrated airport systems. (2)Applicant selectionIn carrying out the pilot program under this section, the Secretary shall—
 (A)in consultation with the exclusive representative certified to represent air traffic controllers under 7111 of title 5, United States Code, establish a list of benefits of remote tower technology to the National Airspace System and criteria that facilities should meet in order to best achieve those benefits; and
 (B)select applicants for participation in the pilot program based on such criteria. (3)Ability to alter airport selectionIf the Secretary receives an insufficient number of applications, the Secretary may alter the site distribution in paragraph (1).
 (4)DeadlineThe Secretary shall select airports for participation in the pilot program not less than 90 days after the date that the applications under subsection (c) are required to be submitted.
 (5)Participation in contract tower programAn airport selected for participation under the pilot program shall be eligible for participation in, and funding from, the control tower contract program established under section 47124 of title 49, United States Code.
 (e)Asset classificationA remote air traffic control tower and ancillary equipment installed with Government funds pursuant to this section shall be considered an air navigation facility as defined in section 40102 of title 49, United States Code.
 (f)DefinitionsIn this section: (1)Eligible airportThe term eligible airport means a public-use airport, as defined in section 47102 of title 49, United States Code.
 (2)Remote air traffic control towerThe term remote air traffic control tower means a facility that— (A)is designed to provide the functions of an air traffic control tower for an airport without regard to whether the tower is located at such airport; and
 (B)receives from such airport, through a secure network, high definition real-time images, sensor data, and other data from relevant systems.
 (g)Period of the pilot programThe pilot program under this section shall terminate on the date that is 5 years after the date of enactment of this Act.
			
